DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2021 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 9 contains the limitation “wherein the timing controller varies a signal output interval for outputting the input data signal and a signal output blocking interval for not outputting a signal according to a ratio of the display area and the non-display area.”  The examiner notes that the instant Specification supports “not outputting a signal according to a ratio of the first display area and the second display area” similar to what was previously claimed and/or claimed in instant Claim 18 and Paragraph 119 of the instant PG Pub.  However, the instant Specification fails to provide support for the ratio being the display area and the non-display area.  Furthermore, the ratio of the display area to the non-display area does not change and therefore a signal would not be varied because the ratio of the display area to the non-display area does not change.  The examiner assumes this to be a typo and that the applicant intended to claim “wherein the timing controller varies a signal output interval for outputting the input data signal and a signal output blocking interval for not outputting a signal according to a ratio of the display area and the second display area (Emphasis Added)” and Claim 9 will be treated as such.  Claim 11 inherits this rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 has been amended to read “a foldable display panel configured to display an image, the foldable display panel having a first display area displaying a portion of the image on an entire of the display area, second display area on which the image is not displayed when the foldable panel is folded and a non-display area surrounding the first and second display areas (Bold Emphasis Added).”  The term “the display area” fails to have antecedent basis in the instant claim set.  The examiner believes that the instant claim language has amended “a display area” to “a first display area” but has failed to amend “the display area” to “the first display area” and the claims will be treated as such.  The examiner notes that the applicant has failed to make this correction in many claims over the instant claim set (At least Claims 1, 3, 9, 10, 12, and 18) and requests the applicant’s assistance in locating all the instances of “the display area.”  Claims 2 – 11 and 13 – 20 inherit this rejection.
Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject first display area and the second display area” similar to what was previously claimed and/or claimed in instant Claim 18 and Paragraph 119 of the instant PG Pub.  However, the instant Specification fails to provide support for the ratio being the display area and the non-display area.  Furthermore, the ratio of the display area to the non-display area does not change and therefore a signal would not be varied because the ratio of the display area to the non-display area does not change.  The examiner assumes this to be a typo and that the applicant intended to claim “wherein the timing controller varies a signal output interval for outputting the input data signal and a signal output blocking interval for not outputting a signal according to a ratio of the display area and the second display area (Emphasis Added)” and Claim 9 will be treated as such.  Claim 11 inherits this rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 13 and 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kambhatla (U.S. PG Pub 2016/0321969) in view of McKenzie (U.S. PG Pub 2013/0222323) in view of Akimoto (U.S. PG Pub 2018/0059721).

Regarding Claim 1, Kambhatla teaches a foldable display device comprising: 
a foldable display panel (Figure 1, Element 116.  Paragraph 21) configured to display an image, the foldable display panel (Figure 1, Element 116.  Paragraph 21) having a first display area displaying and image, a second display area (Seen in Figures 6 and 7) on which the image is not displayed when the foldable panel (Figure 1, Element 116.  Paragraph 21), 
the display panel being the foldable display panel (Figure 1, Element 116.  Paragraph 21), the second area being the folded area (Seen in Figures 6 and 7) and the input being when the panel is folded (Seen in Figures 6 and 7); 
a data driver (Figure 1, Element 114.  Paragraph 22) configured to drive the foldable display panel (Figure 1, Element 116.  Paragraph 21); and 

wherein the timing controller (Figure 1, Element 112.  Paragraph 21) blocks transmission of a data signal to be supplied to the data driver (Figure 1, Element 114.  Paragraph 22) corresponding to the second display area (Seen in Figures 6 and 7) based on an analysis of an input data signal (Paragraph 29), the input data signal (Paragraph 29) being analyzed by units of lines (Paragraph 50.  Kambhatla teaches that a letter box (Elements 606) depending on the orientation of the display device.  Therefore, the device must be capable of analyzing line data.) and by units of frames (Paragraph 21), 
wherein the timing controller (Figure 1, Element 112.  Paragraph 21) includes: 
a data analyzer (Figure 1, Element 120.  Paragraph 23) configured to: 
analyze whether a fixed data signal (Element Black Pixels.  Paragraphs 47 - 48) is present (Paragraph 47) in the input data signal (Paragraph 29), 
analyze whether number of fixed data lines (Figures 6 – 7, Elements 606.  Paragraphs 50 and 55 – 57) having the fixed data signal (Element Black Pixels.  Paragraphs 47 - 48) deviates from a first set value (Figures 6 and 7, Elements 604 and 704.  Paragraphs 50 and 53 – 56), 
analyze whether the number (Seen in Figures 6 and 7) or location (Seen in Figures 6 and 7) of the fixed data lines (Element Black Pixels.  Paragraphs 47 - 48) is changed (Figures 6 – 7, Elements 602, 604, 608, 702, 704, and 706.  Paragraphs 49 – 58), 

 output a result value for determining a location (Seen in Figures 6 and 7) of the second display area (Figures 6 and 7, Element not labeled, but is the displayed area in items 602, 604, and 608.) and the location (Seen in Figures 6 and 7) of a second display area (Seen in Figures 6 and 7) based on the analyzed results.
Kambhatla is silent with regards to the display panel having a first display area displaying a portion of the image on an entire of the display area and a second display area on which the image in not displayed when the input occurs and a non-display area surrounding the first and second display areas; and a scan driver configured to output a scan signal to the foldable display panel and including a first shift register and a second shift register, wherein the first shift register is disposed at the non-display area outside the first display area and outputting the scan signal to the first display area and the second shift register is disposed at the non-display area outside the second display area.
McKenzie teach the display panel (Figure 1, Element 102.  Paragraph 28) having a first display area (Figure 5, Element 502.  Paragraph 32) displaying a portion of the image (Seen in Figures 2, 3, and 5) on an entire of the display area (Figure 5, Element 502.  Paragraph 32) and a second display area (Figure 5, Elements 520 and 522.  Paragraph 32) on which the image in not displayed (Seen in Figure 5) when the input 
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the foldable display of Kambhatla with the teachings of the user interface of McKenzie.  The motivation to modify the teachings of Kambhatla with the teachings of McKenzie is to conserve power resources, as taught by McKenzie (Paragraph 32).
Akimoto teach a scan driver (Figure 11, Elements GDA and GDB.  Paragraph 242) configured to output a scan signal to the foldable display panel (Figure1A, Element 101.  Paragraph 53) and including a first shift register (Figure 11, Element GDA, Sub-Element not shown, but is the shift register.  Paragraph 423) and a second shift register (Figure 11, Element GDB, Sub-Element not shown, but is the shift register.  Paragraph 423), wherein the first shift register (Figure 11, Element GDA, Sub-Element not shown, but is the shift register.  Paragraph 423) is disposed at the non-display area (Figure 11, Element not labeled, but is the area of Element 700B that is not the display region (Element 231).  Paragraph 241) outside the first display area (Figure 11, Element 231, Sub-Element not labeled, but is the area driven by GDA.  Paragraphs 241 – 242) and outputting the scan signal to the first display area (Figure 11, Element 231, Sub-Element not labeled, but is the area driven by GDA.  Paragraphs 241 – 242) and the second shift register (Figure 11, Element GDB, Sub-Element not shown, but is the shift register.  Paragraph 423) is disposed at the non-display area (Figure 11, Element not 
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the foldable display of Kambhatla and the teachings of the user interface of McKenzie with the segmented display device of Akimoto.  The motivation to modify the teachings of Kambhatla and McKenzie with the teachings of Akimoto is to provide a data processing device having a highly convenient input/output method, as taught by Akimoto (Paragraph 5).

Regarding Claim 2, Kambhatla in view of McKenzie in view of Akimoto teach the foldable display device of claim 1 (See Above).  Kambhatla teaches wherein the analysis of the input data signal (Paragraph 29) includes determining if the foldable display panel (Figure 1, Element 116.  Paragraph 21) is mechanically deformed (Paragraph 17).

Regarding Claim 3, Kambhatla in view of McKenzie in view of Akimoto teach the foldable display device of claim 1 (See Above).  Kambhatla teaches the second area being the second area (Seen in Figures 6 and 7).
Kambhatla is silent with regards to wherein the location of the display area displays only the portion of the image and the location of the second area does not display the image.
McKenzie teach wherein the location of the display area (Figure 5, Element 502.  Paragraph 32) displays only the portion of the image (Seen in Figures 2, 3, and 5) and the location of the second area (Figure 5, Elements 520 and 522.  Paragraph 32) does not display the image (Seen in Figure 5).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the foldable display of Kambhatla with the teachings of the user interface of McKenzie.  The motivation to modify the teachings of Kambhatla with the teachings of McKenzie is to conserve power resources, as taught by McKenzie (Paragraph 32).

Regarding Claim 4, Kambhatla in view of McKenzie in view of Akimoto teach the foldable display device of claim 1 (See Above).  Kambhatla teaches wherein the timing controller (Figure 1, Element 112.  Paragraph 21) further includes: 
a data transmission controller (Figure 1, Element 112.  Paragraph 21) configured to output a transmission control signal for blocking signal (Paragraph 63) output to an area corresponding to the second display area (Figure 6, Element 206 (Folded).  Paragraph 50) on the foldable display panel (Figure 1, Element 116.  Paragraph 21) on the basis of the result value (Element Fold event.  Paragraph 23); and 
a data transmitter (Figure 1, Element 114.  Paragraph 22) configured to set a signal output interval (Paragraph 36.  Kambhatla discloses timing for the two segments being driven.) for outputting the input data signal (Paragraph 29) and a signal output blocking interval (Paragraph 36.  Kambhatla discloses timing for the third segment.) for not outputting a signal (Paragraph 63) on the basis of the transmission control signal.

Regarding Claim 5, Kambhatla in view of McKenzie in view of Akimoto teach the foldable display device of claim 1 (See Above).  Kambhatla teaches wherein the timing controller (Figure 1, Element 112.  Paragraph 21) always analyzes the input data signal (Paragraph 53.  Kambhatla teaches that the image can be displayed in landscape or portrait mode, and therefore the input data will always be analyzed based on the orientation of the device.).

Regarding Claim 6, Kambhatla in view of McKenzie in view of Akimoto teach the foldable display device of claim 1 (See Above).  Kambhatla teaches wherein the timing controller (Figure 1, Element 112.  Paragraph 21) analyzes the input data signal (Figure 8, Element 806.  Paragraph 62.  Kambhatla discloses “In an example, the data driven can result in the unpowering of a portion of display segment of the foldable display, the entire segment, or the entire foldable display.  In an example, the image and video data can alter based on the detection of a fold event by the multi-segment protocol component.”  Therefore, the analysis of unpowering a display portion only takes place only when a fold event has taken place.) only when a folding signal (Element Fold event.  Paragraph 23) indicating folding of the foldable display panel (Figure 1, Element 116.  Paragraph 21) is applied.

Regarding Claim 7, Kambhatla in view of McKenzie in view of Akimoto teach the foldable display device of claim 3 (See Above).  Kambhatla teaches wherein the timing controller (Figure 1, Element 112.  Paragraph 21) writes a buffer data signal (Paragraph 

Regarding Claim 8, Kambhatla in view of McKenzie in view of Akimoto teach the foldable display device of claim 7 (See Above).  Kambhatla teaches wherein the buffer data signal (Paragraph 48) includes a last data signal or a black data signal (Element Black Pixels.  Paragraph 48) output from the timing controller (Figure 1, Element 112.  Paragraph 21).

Regarding Claim 9, Kambhatla in view of McKenzie in view of Akimoto teach the foldable display device of claim 3 (See Above).  Kambhatla teaches wherein the timing controller (Figure 1, Element 112.  Paragraph 21) varies a signal output interval (Paragraph 36.  Kambhatla discloses timing for the two segments being driven.) for outputting the input data signal and a signal output blocking interval (Paragraph 36.  Kambhatla discloses timing for the third segment.) for not outputting a signal according to a ratio of the display area (Figure 6, Element 604 (Not Folded).  Paragraph 50) and the second display area (Figure 6, Element 206 (Folded).  Paragraph 50).

Regarding Claim 10, Kambhatla in view of McKenzie in view of Akimoto teach the foldable display device of claim 1 (See Above).  Kambhatla teaches wherein the timing controller (Figure 1, Element 112.  Paragraph 21) varies a first interval (Figure 6, Element not labeled, but is the image displayed.  Paragraph 50) having a data signal to be supplied to the data driver (Figure 1, Element 114.  Paragraph 22), a second interval 

Regarding Claim 11, Kambhatla in view of McKenzie in view of Akimoto teach the foldable display device of claim 9 (See Above).  Kambhatla teaches wherein the data driver (Figure 1, Element 114.  Paragraph 22) includes at least one of a channel (Figure 2, Element 210.  Paragraph 29) outputting a data voltage in response to the data signal (Figure 6, Element not labeled, but is the image displayed.  Paragraph 50), a channel (Figure 2, Element 212.  Paragraph 29) outputting the data voltage and a dummy data voltage in response to the data signal and the dummy data signal (Figure 6, Element 606.  Paragraph 50), and a channel (Figure 2, Element 214.  Paragraph 29) not outputting the data voltage and interrupted in response to transmission blocking (Paragraph 63) of the data signal (Figure 6, Element 206 (Folded).  Paragraph 50).

Regarding Claim 12, Kambhatla teaches a method of driving a foldable display device, the display panel being the foldable display panel (Figure 1, Element 116.  Paragraph 21), the second area being the second display area (Seen in Figures 6 and 7) and the input being when the panel is folded (Seen in Figures 6 and 7), comprising: 

analyzing whether a fixed data signal (Element Black Pixels.  Paragraphs 47 - 48) is present in the input data signal,
analyze whether number of fixed data lines (Figures 6 – 7, Elements 606.  Paragraphs 50 and 55 – 57) having the fixed data signal (Element Black Pixels.  Paragraphs 47 - 48) deviates from a first set value (Figures 6 and 7, Elements 604 and 704.  Paragraphs 50 and 53 – 56), 
analyze whether the number (Seen in Figures 6 and 7) or location (Seen in Figures 6 and 7) of the fixed data lines (Element Black Pixels.  Paragraphs 47 - 48) is changed (Figures 6 – 7, Elements 602, 604, 608, 702, 704, and 706.  Paragraphs 49 – 58), 

determining a location of the display area (Figure 6, Element 604 (Not Folded).  Paragraph 50) displaying the image and a location of the second display area (Figure 6, Element 206 (Folded).  Paragraph 50) not displaying the image based on the analyzed results; and 
blocking transmission (Paragraph 63) of a data signal to be supplied to the second display area (Figure 6, Element 206 (Folded).  Paragraph 50).
Kambhatla is silent with regards to the display panel having a first display area displaying a portion of the image on an entire of the first display area and a second display area on which the image in not displayed when the input occurs, and a non-display area surrounding the first and second display areas, and a scan driver configured to output a scan signal to the foldable display panel and including a first shift register and a second shift register, wherein the first shift register is disposed at the non-display area outside the first display area and outputting the scan signal to the first display area and the second shift register is disposed at the non-display area outside the second display area.
McKenzie teach the display panel (Figure 1, Element 102.  Paragraph 28) having a first display area (Figure 5, Element 502.  Paragraph 32) displaying a portion of the image (Seen in Figures 2, 3, and 5) on an entire of the first display area (Figure 5, 
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the foldable display of Kambhatla with the teachings of the user interface of McKenzie.  The motivation to modify the teachings of Kambhatla with the teachings of McKenzie is to conserve power resources, as taught by McKenzie (Paragraph 32).
Akimoto teach a scan driver (Figure 11, Elements GDA and GDB.  Paragraph 242) configured to output a scan signal to the foldable display panel (Figure1A, Element 101.  Paragraph 53) and including a first shift register (Figure 11, Element GDA, Sub-Element not shown, but is the shift register.  Paragraph 423) and a second shift register (Figure 11, Element GDB, Sub-Element not shown, but is the shift register.  Paragraph 423), wherein the first shift register (Figure 11, Element GDA, Sub-Element not shown, but is the shift register.  Paragraph 423) is disposed at the non-display area (Figure 11, Element not labeled, but is the area of Element 700B that is not the display region (Element 231).  Paragraph 241) outside the first display area (Figure 11, Element 231, Sub-Element not labeled, but is the area driven by GDA.  Paragraphs 241 – 242) and outputting the scan signal to the first display area (Figure 11, Element 231, Sub-Element not labeled, but is the area driven by GDA.  Paragraphs 241 – 242) and the 
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the foldable display of Kambhatla and the teachings of the user interface of McKenzie with the segmented display device of Akimoto.  The motivation to modify the teachings of Kambhatla and McKenzie with the teachings of Akimoto is to provide a data processing device having a highly convenient input/output method, as taught by Akimoto (Paragraph 5).

Regarding Claim 13, Kambhatla in view of McKenzie in view of Akimoto teach the method of claim 12 (See Above).  Kambhatla teaches wherein, in the determining, the second display area (Figure 6, Element 206 (Folded).  Paragraph 50) is determined if the number or location of fixed data signals (Element Black Pixels.  Paragraphs 47 - 48) in the input data signal is not changed but maintained for J frame, where J is an integer of 1 or greater (Paragraph 23.  When a fold event is detected, that will be deemed as the first frame (i.e., J = 1).).

Regarding Claim 15, Kambhatla in view of McKenzie in view of Akimoto teach the method of claim 12 (See Above).  Kambhatla teaches wherein, in the determining, the input data signal is always analyzed, or when a folding signal (Element Fold event.  

Regarding Claim 16, Kambhatla in view of McKenzie in view of Akimoto teach the method of claim 12 (See Above).  Kambhatla teaches wherein, in the blocking, a buffer data signal (Paragraph 48) is written before transmission of the data signal to be supplied to the second display area (Figure 6, Element 206 (Folded).  Paragraph 50) is blocked (Paragraph 63).

Regarding Claim 17, Kambhatla in view of McKenzie in view of Akimoto teach the method of claim 16 (See Above).  Kambhatla teaches wherein the buffer data signal (Paragraph 48) includes a last data signal or black data signal (Element Black Pixels.  Paragraph 48) output from a timing controller (Figure 1, Element 112.  Paragraph 21) included in the foldable display device.

Regarding Claim 18, Kambhatla in view of McKenzie in view of Akimoto teach the method of claim 12 (See Above).  Kambhatla teaches wherein, in the blocking, a signal output interval (Paragraph 36.  Kambhatla discloses timing for the two segments being driven.) for outputting the input data signal and a signal output blocking interval (Paragraph 36.  Kambhatla discloses timing for the third segment.) for not outputting a signal are varied according to a ratio of the display area (Figure 6, Element 604 (Not Folded).  Paragraph 50) and the second display area (Figure 6, Element 206 (Folded).  Paragraph 50).

Regarding Claim 19, Kambhatla in view of McKenzie in view of Akimoto teach the method of claim 12 (See Above).  Kambhatla teaches wherein the foldable display panel (Figure 1, Element 116.  Paragraph 21) includes at least one of a first area (Figure 6, Element not labeled, but is the image displayed.  Paragraph 50) in which the data signal is displayed, a second area (Figure 6, Element 606.  Paragraph 50) in which the data signal and a dummy data signal are displayed, and a third area (Figure 6, Element 206 (Folded).  Paragraph 50) in which transmission of the data signal is blocked (Paragraph 63).

Regarding Claim 20, Kambhatla in view of McKenzie in view of Akimoto teach the method of claim 12 (See Above).  Kambhatla teaches wherein the analyzing an input data signal includes determining if the foldable display panel (Figure 1, Element 116.  Paragraph 21) is mechanically deformed (Paragraph 17).


Response to Arguments
All arguments are held moot in light of the new grounds of rejection presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kilpatrick, II et al. (U.S. PG Pub 2010/0064244); Kilpatrick, II et al. (U.S. PG Pub 2010/0079355); Dahl et al. (U.S. PG Pub 2011/0216064); Seo et al. (U.S. PG Pub 2013/0321340); and Moon et al. (U.S. PG Pub 2020/0019482).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690.  The examiner can normally be reached on Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625